DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/27/2022. As directed by the amendment: claims 1 and 19 have been amended and claims 9-14, 16, and 21 have been cancelled. Thus, claims 1-8, 15, 17-20, and 22 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 04/27/2021, with respect to the rejection of claims 1, 7, 8, 17-20, and 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 7, 8, 17-20, and 22 under 35 U.S.C. 103 has been withdrawn. Specifically, applicant’s amendment to claims 1 and 19 is the reason for the withdraw of the rejection.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Tucker on 05/12/2022.
The application has been amended as follows: 
IN THE CLAIMS: the claims filed 04/27/2022 have been amended as follows:
In claim 1, line 26, deleted “on” and inserted -- parallel to -- after “and a reinforcing member extending”.
In claim 19, line 17, deleted “on” and inserted -- parallel to -- after “and a reinforcing member extending”.
Allowable Subject Matter
Claims 1-8, 15, 17-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claims 1 and 19): an apparatus for conducting a thrombectomy in a blood vessel comprising an expandable basket; a guide wire connected to the expandable basket; and an expandable funnel connected to the guide wire, wherein the expandable basket is a plug having a first conical end located on a first end and a second conical end located on a second end, wherein spiral sections extend from the first conical end to the second conical end, the spiral sections forming a cylindrical band that engages an outer diameter of the first and second conical ends, and a reinforcing member extending parallel to a longitudinal axis of the plug from the first conical end to the second conical end, wherein the reinforcing member has a height that is approximately one third of the outer diameter of the first and second conical ends, wherein openings are positioned between the spiral sections. The closest prior art of record includes Sepetka et al. (US 2002/0123765 A1) and Fiorella et al. (US 2007/0208367 A1).
Sepetka teaches an apparatus for conducting a thrombectomy in a blood vessel comprising an expandable basket (110); a guide wire (108) connected to the expandable basket; and an expandable funnel (102) connected to the guide wire (fig. 11). Sepetka fails to teach the expandable basket is a plug having a first conical end located on a first end and a second conical end located on a second end, wherein spiral sections extend from the first conical end to the second conical end, the spiral sections forming a cylindrical band that engages an outer diameter of the first and second conical ends, and a reinforcing member extending parallel to a longitudinal axis of the plug from the first conical end to the second conical end, wherein the reinforcing member has a height that is approximately one third of the outer diameter of the first and second conical ends.
Fiorella teaches of an expandable basket 100c is a plug having a first conical end located on a first end and a second conical end located on a second end, wherein spiral sections extend from the first conical end to the second conical end, the spiral sections forming a cylindrical band that engages an outer diameter of the first and second conical ends; a reinforcing member (fig. 3).  Fiorella fails to teach the reinforcing member extending parallel to a longitudinal axis of the plug from the first conical end to the second conical end, wherein the reinforcing member has a height that is approximately one third of the outer diameter of the first and second conical ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771